Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular the line of amended independent claim 1, “the vehicle travels at a forward tilting state while accelerating immediately before the rearward vehicle collides into the vehicle” was unable to be found in sufficient and relevant context to be adequately incorporated into a novelty or obviousness rejection of the claim. 
Independent claims 7 and 13 follow similar analysis, and thus similar determinations were made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al
Na (US 20190176815) teaches a vehicle that can predict a collision from a rear direction and control the vehicle based upon this determination.
Hashimoto et al. (US 20110218713) teaches a system and method that can predict a rearward collision and adjust a seat position based on this prediction to further ensure the safety of a passenger.
Lian et al. (US 20180237001) teaches a system and method that can determine a rearward collision is likely to happen after a tire has blown out and can take actions based on individually controlled wheels to mitigate the collisions effects or avoid a collision entirely.
Lee et al. (US 20190308611) teaches a system and method that adjusts the stiffness of suspension based on the driving and road conditions and may determine the risk of a collision.
Anderson et al. (US 20170137023) teaches a vehicle that can control the suspension characteristics of a vehicle which can adjust the tilting of a vehicle when a collision is predicted, such that the vehicle is less tilted. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661